— In a matrimonial action, the husband appeals, as limited by his brief, from stated portions of an order of the Supreme Court (Durante, J.), dated December 15, 1980, and entered in Queens County, which, inter alia, directed him to pay counsel fees of $1,750. Order modified, on the facts, by reducing the counsel fees to be paid by the husband to the wife’s attorney to the sum of $1,000. As so modified, order affirmed insofar as appealed from, without costs or disbursements. The award of counsel fees was excessive to the extent indicated. Moflen, P. J., Weinstein, Gulotta and Thompson, JJ., concur.